       Case
        Case1:11-cr-00655-PGG
             1:11-cr-00655-PGG Document
                                Document472
                                         476 Filed
                                              Filed08/17/21
                                                    08/25/21 Page
                                                              Page26
                                                                   1 of 3
                                                                        28




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------                   x
                                                     :
UNITED STATES OF AMERICA
                                                     :     ORDER OF
               - v. -                                      RESTITUTION
                                                     :
GERARD CANINO,                                             11 Cr. 655 (PGG)
                                                     :
                        Defendant.
                                                     :
----------------------------------                   x

       Upon the application of the United States of America, by its attorney, Audrey Strauss,

United States Attorney for the Southern District of New York, Matthew Weinberg, Assistant

United States Attorney, of counsel; the presentence report; GERARD CANINO, the Defendant’s,

conviction on Count One of the above Indictment and all other proceedings in this case, it is hereby

ORDERED that:

       1.       Amount of Restitution. GERARD CANINO, the Defendant, shall pay restitution

in the total amount of $9,219,387 to the victims of the offense charged in Count One. The names,

addresses, and specific amounts owed to the victims are set forth in the Schedule of Victims and

Restitution attached hereto. Upon advice of a change of address, the Clerk of the Court is

authorized to send payments to the new address without further order of this Court.

       2.      Joint and Several Liability. Defendant’s liability for restitution shall be joint and

several with that of any other defendant ordered to make restitution for the offenses in this matter.

Defendant’s liability for restitution shall continue unabated until either the Defendant has paid the

full amount of restitution ordered herein, or every victim has been paid the total amount of his loss

from all restitution paid by the Defendant and/or others in this matter.

       3.      Sealing. Consistent with 18 U.S.C. §§ 3771(a)(8) & 3664(d)(4) and Federal Rule

of Criminal Procedure 49.1, to protect the privacy interests of victims, the Schedule of Victims
       Case
        Case1:11-cr-00655-PGG
             1:11-cr-00655-PGG Document
                                Document472
                                         476 Filed
                                              Filed08/17/21
                                                    08/25/21 Page
                                                              Page27
                                                                   2 of 3
                                                                        28




attached hereto shall be filed under seal, except that copies may be retained and used or disclosed

by the Government, the Clerk’s Office, and the Probation Department, as need be to effect and

enforce this Order, without further order of this Court.

Dated: New York, New York
       August 25 , 2021


                                                      ____________________________________
                                                      HONORABLE PAUL G. GARDEPHE
                                                      UNITED STATES DISTRICT JUDGE
                Case
                 Case1:11-cr-00655-PGG
                      1:11-cr-00655-PGG Document
                                         Document472
                                                  476 Filed
                                                       Filed08/17/21
                                                             08/25/21 Page
                                                                       Page28
                                                                            3 of 3
                                                                                 28


                                 United States v. Canino, 11 Cr. 655 (PGG): Schedule of Victims and Restitution
Transaction                   Actual Loss Victim Bank
102-34 85th Rd. (Gachette)         300,000 Chase, Attn: Restitution Dept, 875 Saw Mill River Rd, Ardsley, NY 10502
104-19 188th St. (Wagner)          115,000 HSBC, Attn: Restitution Payments. 452 5th Avenue, New York, NY 10018
1045 McKinley St. (Adams)          159,500 Chase, Attn: Restitution Dept, 875 Saw Mill River Rd, Ardsley, NY 10502
1045 McKinley St. (Adams)          238,015 BNC Mortgage, Legal Dept, P.O. Box 1883, Scottsbluff, CA 69363
1051 Teller Ave. (Belt)            300,000 GMAC Mortgage, LLC, email VNfromDOJ@ally.com
105-27 191st St. (Belt)            475,000 Peoples Choice Mortgage, Office Manager, 1750 Weir Drive, Woodbury, MN 55125
110 Taft Ave. (Walsh)              380,400 CitiMortgage Inc., Fraud Dept, 1000 Technology Dr MS321, O'Fallon, MO 63368
1130 Elizabeth St. (Bacon)         126,400 Bank of America, Attn: Restitution Dept, 5710 Horatio St, Utica, NY 13502
117-37 193rd St. (Carter)           55,000 Chase, Attn: Restitution Department. 875 Saw Mill River Road, Ardsley, NY 10502
120 Lawson Ave. (Delgiorno)        149,200 Morgan Stanley & Co., Restitution Dept, 1221 Avenue of the Americas, New York, NY 10020
120 Mohawk Dr. (Russo)             260,000 Wells Fargo, Attn: Fraud Investigations, 7000 Vista Drive, West Des Moines, Iowa 50266
131 Ponquogue Ave. (Murillo)       358,000 Beltway Capital LLC, 11350 McCormick Rd Suite 902, Hunt Valley, MD 21031
14 The Drawbridge (Canino)         200,800 GMAC Mortgage, LLC, email VNfromDOJ@ally.com
14 The Drawbridge (Canino)          50,200 Bank of America,Attn: Restitution Department.5710 Horatio Street, Utica, NY 13502
1722 Porter Pl. (Hernandez)        255,200 CitiMortgage Inc., Fraud Dept, 1000 Technology Dr MS321, O'Fallon, MO 63368
1722 Porter Pl. (Hernandez)         63,800 Chase, Attn: Restitution Department. 875 Saw Mill River Road, Ardsley, NY 10502
214 E. Market St. (Florio)          43,162 Wells Fargo, Attn: Fraud Investigations, 7000 Vista Dr, West Des Moines, IA 50266
22 Clarion Ct. (D'Alessio)          43,333 Peoples Choice Mortgage, Office Manager, 1750 Weir Drive, Woodbury, MN 55125
22 Clarion Ct. (D'Alessio)          43,333 Residential Funding Co. LLC, 8400 Normandale Lake Blvd, Ste. 350, Bloomington, MN 55437
22 Clarion Ct. (D'Alessio)          43,333 Ocwen Loan Servicing, 1661 Worthington Road #100, West Palm Beach, FL 33409
221 Frankel Ave. (Delgiorno)       259,500 Bank of America,Attn: Restitution Department.5710 Horatio Street, Utica, NY 13502
221-32 106th Ave. (Laguerre)        88,560 Bank of America, Attn: Restitution Dept, 5710 Horatio St, Utica, NY 13502
221-32 106th Ave. (Laguerre)        22,680 Chase, Attn: Restitution Dept, 875 Saw Mill River Rd, Ardsley, NY 10502
2286 Light St. (Bacon)             182,340 Chase, Attn: Restitution Dept, 875 Saw Mill River Rd, Ardsley, NY 10502
2414 Second St. (Delgiorno)        252,000 Saxon Mortgage Services, Inc., Attn: Christy Lindsey. PO BOX 540838, Los Angeles, CA 90054
2414 Second St. (Delgiorno)         63,000 Novastar, Legal Dept., 8140 Ward Parkway, Ste. 300, Kansas City, MO 64114
2457 Glebe Ave. (Carter)           265,000 Chase, Attn: Restitution Dept, 875 Saw Mill River Rd, Ardsley, NY 10502
2683 S. St. Marks (Ruderman)        68,000 GMAC Mortgage, LLC, email VNfromDOJ@ally.com
3 Northfield Rd. (Dimaggio)        352,588 Chase, Attn: Restitution Department. 875 Saw Mill River Road, Ardsley, NY 10502
30 Sherrard (Conti)                392,000 Chase, Attn: Restitution Department. 875 Saw Mill River Road, Ardsley, NY 10502
30 Sherrard (Conti)                 98,000 GMAC Mortgage, LLC, email VNfromDOJ@ally.com
322 56th St. (Dimaggio)            177,600 National City Mortgage Co., Payments Dept, PO Box 8800, Dayton, OH 45401
322 56th St. (Dimaggio)             44,400 National City Bank, Office Manager, 1900 E. 9th St., Cleveland, OH 44114
368 Frankel Blvd. (Delgiorno)      505,795 Chase, Attn: Restitution Dept, 875 Saw Mill River Rd, Ardsley, NY 10502
417 Nuber Ave. (Delgiorno)         123,200 US Bank, Attn: Restitution Payments. 800 Nicolette Mall, Minneapolis, MN 55402
417 Nuber Ave. (Delgiorno)          30,800 Bank of America,Attn: Restitution Department.5710 Horatio Street, Utica, NY 13502
418 Brookside Ct. (Conti)          210,000 Chase, Attn: Restitution Dept, 875 Saw Mill River Rd, Ardsley, NY 10502
430 Montauk Hwy. (Torres)          253,468 HSBC, Attn: Restitution Payments. 452 5th Avenue, New York, NY 10018
44 Union St. (Rick)                146,280 Ocwen Loan Servicing, 1661 Worthington Road #100, West Palm Beach, FL 33409
48 Scott Dr. (Alexander)           107,000 Wells Fargo, Attn: Fraud Investigations, 7000 Vista Dr., West Des Moines, IA 50266
55 E. Hudson (Delgiorno)           307,400 Saxon Mortgage Services, Inc., Attn: Christy Lindsey, PO Box 540838, Los Angeles, CA 90054
55 E. Hudson (Delgiorno)            76,850 Chase, Attn: Restitution Dept, 875 Saw Mill River Rd, Ardsley, NY 10502
6 Coral Dr. (Chiappone)            110,000 GMAC Mortgage, LLC, email VNfromDOJ@ally.com
6258 80th Rd. (Berger)             108,000 Wells Fargo, Attn: Fraud Investigations, 7000 Vista Drive, West Des Moines, Iowa 50266
64 Stonehurst Ln. (Adler)          243,500 IndyMac Bank, FDIC-Receiver, 1601 Bryan St., MS 13.01, Dallas, TX 75201
690 Kildare Cr. (Adler)            208,000 Wells Fargo, Attn: Fraud Investigations, 7000 Vista Dr, West Des Moines, IA 50266
691 Broadway (Delgiorno)           224,000 HSBC, Attn: Restitution Payments. 452 5th Ave, New York, NY 10018
691 Broadway (Delgiorno)            56,000 Wells Fargo, Attn: Fraud Investigations, 7000 Vista Dr., West Des Moines, IA 50266
8 State St. (Zelaya)               183,750 Chase, Attn: Restitution Department. 875 Saw Mill River Road, Ardsley, NY 10502
99 Dupont St. (Faltz)              400,000 Wells Fargo, Attn: Fraud Investigations, 7000 Vista Drive, West Des Moines, Iowa 50266
TOTALS                           9,219,387
